ALLOWANCE
	This action is in response to Applicant’s submission dated December 16, 2021, in which Applicant provided a proper Terminal Disclaimer over copending application no. 16/465,779, amended the specification and claim 1-2, and added new claims 17-25.  Claims 1-2 and 17-25 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated December 17, 2021 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A. LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.


/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932